Exhibit 10.1


SEPARATION AGREEMENT


The Pantry, Inc. and Robert B. Williams, Employee’s heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as “Employee”), agree that:


1.           Last Day of Employment.  Employee's last day of employment with The
Pantry was July 1, 2011 (“Effective Date”).


2.           Consideration.  In consideration for signing this Separation
Agreement, and complying with its terms, and in accordance with the terms in the
Amended and Restated Employment Agreement (dated December 17, 2007) and the
First Amendment to Amended and Restated Employment Agreement (dated January 30,
2009), as well as any other applicable Employment Agreements (collectively
“Employment Agreement”), The Pantry agrees:


a.           pursuant to the mutual promises contained in this Agreement and the
Employment Agreement, to pay to Employee Three Hundred Ten Thousand Dollars and
Zero Cents ($310,000.00), in substantially equal installments in accordance with
The Pantry’s payroll schedule and practices applicable to Employee immediately
prior to the Effective Date, representing twelve (12) months of salary at
Employee’s base rate of pay, less lawful deductions, commencing on the first
such payroll date after The Pantry’s receipt of an original of this Agreement
signed by Employee and the expiration of the revocation period described
herein.  If Employee accepts employment or a consultancy with another entity or
becomes self-employed, then he must notify The Pantry before such employment or
consultancy begins and the severance payments made pursuant to this Agreement
shall be reduced by the amount of compensation to be paid to him in connection
with such employment, consultancy or self-employment.  If Employee does not
notify the Corporation in accordance with this Paragraph 2(a), then its
obligation to make further payments of the severance pay pursuant to this
Paragraph 2(a) shall cease;


b.           if Employee properly and timely elects to continue health coverage
under The Pantry, Inc.’s Health Benefits Plan in accordance with the
continuation requirements of COBRA, The Pantry shall pay to continue Employee’s
medical coverage (vision and dental will not be covered by The Pantry, although
Employee may elect to continue such coverage at Employee’s own expense) under
The Pantry’s medical plan for a 52-week period following the Effective Date,
beginning within thirty (30) business days after the latter of The Pantry’s
receipt of a signed original of this Separation Agreement, the Employee’s
notification to The Pantry of Employee’s COBRA election and the Employee’s
return of the COBRA paperwork.  Payments shall be made by The Pantry directly to
the COBRA administrator.  Thereafter, Employee shall be entitled to choose to
continue such COBRA coverage for the remainder of the COBRA period, at
Employee’s own expense.  Nothing in this Agreement shall constitute a guarantee
of COBRA continuation coverage or benefits.  Employee shall be solely
responsible for all obligations in electing COBRA continuation coverage and
taking all steps necessary to qualify for such coverage; and
c.           Employee agrees to promptly return to The Pantry any and all
amounts received pursuant to this Agreement to the extent The Pantry is entitled
or required to recover such amounts by the terms of (i) The Pantry’s Executive
Compensation Recoupment Policy or other clawback or recoupment policy, as
adopted, amended, implemented, and interpreted by The Pantry from time to time,
and/or (ii) Section 954 of the Dodd-Frank Act (as may be amended) and any
applicable rules or regulations promulgated by the Securities Exchange
Commission.


3.           No Consideration Absent Execution of this Agreement.  As required
and as acknowledged by Employee in the Employment Agreement, Employee
understands and agrees that Employee would not receive the monies and/or
benefits specified in paragraph “2” above, except for Employee’s execution of
this Separation Agreement and the fulfillment of the promises contained herein.


4.           General Release of All Claims.  Employee knowingly and voluntarily
releases and forever discharges The Pantry, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, insurers, board
members, directors, executive team and agents thereof, both individually and in
their business capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releasees as of the date of execution of this Separation Agreement,
including, but not limited to, any alleged violation of:


§  
Title VII of the Civil Rights Act of 1964;



§  
Sections 1981 through 1988 of Title 42 of the United States Code;



§  
The Civil Rights Act of 1991;



§  
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);



§  
The Immigration Reform and Control Act;



§  
The Americans with Disabilities Act of 1990;



§  
The Age Discrimination in Employment Act of 1967 (“ADEA”);



§  
The Older Workers Benefit Protection Act;



§  
The Worker Adjustment and Retraining Notification Act;



§  
The Fair Credit Reporting Act;



§  
The Family and Medical Leave Act;



§  
The Equal Pay Act;



§  
The North Carolina Equal Employment Practices Act – N.C. Gen. Stat. §143-422.1
et seq., as amended;



§  
The North Carolina Parental Leave Law for School Involvement – N.C. Gen. Stat.
§95-28.3, as amended;



§  
The North Carolina Law Prohibiting Discrimination Against the Lawful Use of
Lawful Products – N.C. Gen. Stat. §95-28.2, as amended;



§  
The North Carolina Persons With Disabilities Protection Act – N.C. Gen. Stat.
§168A – 1 et seq., as amended;



§  
The North Carolina Communicable Disease Law – N.C. Gen. Stat. §130A-148(i), as
amended;



§  
The North Carolina Discrimination on the Basis of Sickle Cell Trait Law – N.C.
Gen. Stat. §95-28.1, as amended;



§  
The North Carolina Genetic Testing Law – N.C. Gen. Stat. §95-28.1A, as amended



§  
The North Carolina Retaliatory Employment Discrimination Law – N.C. Gen. Stat.
§95-240 et seq., as amended;



§  
The North Carolina Wage and Hour Act, as amended, including N.C. Gen. Stat.
§95-25.2 et seq., and §95-25.14 et seq., as amended;



§  
The North Carolina Occupational Safety and Health Act, as amended;



§  
Any other federal, state or local law, rule, regulation, or ordinance;



§  
Any public policy, contract, tort, or common law;



§  
Any obligation or claim arising under any Employment Agreement, public policy,
contract (express or implied, written or oral), tort, or common law, including
but not limited to, wrongful discharge, defamation, emotional distress,
misrepresentation and/or obligations arising out of any of The Pantry’s
employment policies or practices, employee handbooks and/or any statements by
any employee or agent of The Pantry, whether oral or written; and/or



§  
Any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.



If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective
or multi-party action or proceeding based on such a claim in which The Pantry or
any other Releasee identified in this Separation Agreement is a party.


Nothing in this Agreement shall prohibit Employee from filing a charge or
participating in an investigation or proceeding conducted by the U.S. Equal
Employment Opportunity Commission or other governmental agency with jurisdiction
concerning the terms, conditions and privileges of his employment; provided
however, that by signing this Separation Agreement, Employee waives his right
to, and shall not seek or accept, any monetary or other relief of any nature
whatsoever in connection with any such charge, investigation or proceeding.


5.           Acknowledgments and Affirmations.


Employee affirms that Employee has not filed, caused to be filed, or presently
is a party to any claim against The Pantry or any Releasee in any form or forum.
 
Employee also affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled.  Employee acknowledges that The Pantry’s obligations under this
Separation Agreement are in full discharge of any and all of the company’s
obligations to Employee of any type whatsoever, whether oral or in writing,
including, without limitation, any claims or obligations pursuant to the
Employment Agreement. Employee affirms that Employee has been granted any leave
to which Employee was entitled under the Family and Medical Leave Act or related
state or local leave or disability accommodation laws.
 
 
Employee further affirms that Employee has no known workplace injuries or
occupational diseases.
 


Employee also affirms that Employee has not divulged any proprietary or
confidential information of The Pantry and will continue to maintain the
confidentiality of such information consistent with The Pantry’s policies and
Employee’s agreement(s) with The Pantry and/or common law.


Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by The Pantry or its officers, including
any allegations of corporate fraud.  Both Parties acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.
 
 


Employee affirms that all of The Pantry’s decisions regarding Employee's pay and
benefits through the date of Employee's execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.


6.           Competitive Business Activities, Trade Secrets, Confidential
Information and Corporate Property. Employee affirms and acknowledges that the
Competitive Business Activities, Trade Secrets, Confidential Information and
Corporation Property provision contained in Section 5 of Employee’s Employment
Agreement with The Pantry remains in full force and effect for the duration and
scope outlined in the Employment Agreement, and that the end of Employee’s
employment with The Pantry does not end or affect the enforceability of the
provision.


Upon Employee’s request and The Pantry’s receipt of information regarding the
nature, scope, position, business and activities of a potential new position for
Employee which may violate the terms of the Competitive Business Activities
provision (“Competitive Provision”) of the Employment Agreement, The Pantry may,
in the sole discretion of The Pantry’s CEO, agree to allow Employee to engage in
limited activities that although constituting a violation of the Competitive
Provision are deemed an acceptable exception by The Pantry.   The Pantry’s
decision is final and cannot be appealed.   In order to be permitted to engage
in any competitive activities in violation of the Competitive Provision, the
Employee must submit, in writing, a request to be permitted to accept a new
position which will violate the Competitive Provision.  The request must include
information such as the company’s name, store locations, type of business and
new position title, duties and responsibilities.  Upon receipt of the request,
The Pantry will determine whether The Pantry will agree to a specific and
limited waiver of the Competitive Provision.  Any approval issued by The
Pantry’s CEO must be (1) in writing, and (2) specify the name of the company,
job title, job duties and permissible geographical areas of competition prior to
Employee accepting any position which requires duties that would violate the
terms of the Competitive Provision.  Any competitive business activities engaged
in by Employee that are performed without the prior written approval of the CEO
of The Pantry will constitute a violation of the Employment Agreement and will
subject Employee to monetary liability and justify the Court’s immediate
issuance of an injunction restraining Employee’s activities.


The non-solicitation provision contained in Section 5.1(B) remains in effect
notwithstanding amendments to Section 5.1(A) and cannot and will not be modified
either orally or in writing by either party.  Furthermore, Sections 5.2 and 5.3
of the Employment Agreement remain in full force and effect and cannot and will
not be amended either orally or in writing by either party.


 
7.           Confidentiality and Return of Property. Employee agrees not to
disclose any information regarding the underlying facts leading up to or the
existence or substance of this Separation Agreement until this Agreement is
publicly disclosed by the Corporation, except to Employee’s spouse, tax advisor,
and/or an attorney with whom Employee chooses to consult regarding Employee’s
consideration of this Separation Agreement.
 


Employee shall not at any time after Employee’s employment terminates disclose,
use or aid third parties in obtaining or using any confidential or proprietary
company information or such information of its parents, subsidiaries or
affiliates.  Confidential or proprietary information is information relating to
The Pantry, its parent, subsidiaries or affiliates or any aspect of its business
which is not generally available to the public, the company’s competitors, or
other third parties, or ascertainable through common sense or general business
or technical knowledge.  Nothing in this Agreement shall relieve Employee from
any obligations under any previously executed confidentiality, proprietary
information or secrecy agreements.


Employee affirms that Employee has returned all of The Pantry's property,
documents, and/or any confidential information in Employee’s possession or
control.  All records, files or other materials maintained by or under the
control, custody or possession of The Pantry or its agents in their capacity as
such shall be and remain The Pantry’s property.  Employee shall: (i) return all
company property (including, but not limited to, credit cards; keys; company
car; cell phones; computer hardware and software; records, files, documents,
company manuals, and other documents in whatever form they exist, whether
electronic, hard copy or otherwise and all copies, notes or summaries thereof)
which Employee received in connection with Employee’s employment; (ii) bring all
such records, files, and other materials up to date before returning them; and
(iii) fully cooperate with The Pantry in winding up Employee’s work and
transferring that work to those individuals designated by the company.
 
Employee also affirms that Employee is in possession of all of Employee’s
property that Employee had at The Pantry’s premises and that The Pantry is not
in possession of any of Employee’s property.
 


8.           Non-Disparagement.  Employee represents and warrants that since
receiving this Agreement, (i) Employee has not made, and going forward will not
make, disparaging, defaming or derogatory remarks about The Pantry or any other
Releasee or their products, services, business practices, board members,
executives, directors, officers, managers or employees to anyone; nor (ii)
taken, and going forward will not take, any action that may impair the relations
between The Pantry, any Releasee and their vendors, customers, employees, or
agents or that may be detrimental to or interfere with, the company or its
business. Employee understands and agrees that any breach of this provision will
result in irreparable damage to the company, justifying injunctive relief, as
well as recovery of other damages.


9.           No Rehire. Except as set forth herein, The Pantry and Employee
agree that this Separation Agreement terminates all aspects of the relationship
between them for all time.  Employee acknowledges that Employee has no
expectation of re-employment with The Pantry and no expectation of employment
with any Releasee and agrees that Employee will not seek or otherwise apply for
employment, reinstatement, reemployment, or independent contractor status with
The Pantry or any Releasee, unless specifically requested to reapply, in
writing, by the CEO.


10.           Cooperation. Employee will cooperate with Releasees and their
counsel in connection with any past, current, or future investigation,
administrative or regulatory proceeding, or litigation relating to any matter in
which Employee was involved or of which Employee has knowledge as a result of
Employee’s employment with the any of the Releasees. Employee specifically
agrees to make himself available at reasonable times and places to assist the
Releasees in the defense of any lawsuits or claims asserting claims against any
Releasee, including providing truthful and accurate information and/or
testimony. In the event Employee is requested or subpoenaed to provide testimony
(in a deposition, court proceeding, arbitration or otherwise) which relates to
Employee’s employment with The Pantry, Employee agrees to provide immediate
notice of such request to Keith Oreson of The Pantry.


11.            Governing Law and Interpretation.  This Separation Agreement
shall be governed and conformed in accordance with the laws of the State of
North Carolina without regard to its conflict of laws provision.  In the event
of a breach of any provision of this Separation Agreement, either party may
institute an action specifically to enforce any term or terms of this Separation
Agreement and/or seek any damages for breach.  Should any provision of this
Separation Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Separation Agreement in full force and effect.


12.           Nonadmission of Wrongdoing.  The Parties agree that neither this
Separation Agreement nor the furnishing of the consideration for this Separation
Agreement shall be deemed or construed at any time for any purpose as an
admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind.
 
13.           Amendment.  This Separation Agreement may not be modified, altered
or changed except in writing and signed by both Parties wherein specific
reference is made to this Separation Agreement.  Only the CEO of The Pantry may
modify, alter or change this Agreement on behalf of the company.
 
 
14.           Entire Agreement.  This Separation Agreement sets forth the entire
agreement between the Parties hereto, and fully supersedes any prior agreements
or understandings between the Parties, with the exception of Section 5 of the
Employment Agreement, which continues for the duration outlined in the
Employment Agreement.  Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to accept this Separation Agreement, except
for those set forth in this Separation Agreement.
 
 
EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS SEPARATION AGREEMENT.  EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS SEPARATION AGREEMENT.
 


EMPLOYEE MAY REVOKE THIS SEPARATION AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR
DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS SEPARATION AGREEMENT.  ANY REVOCATION
WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO KEITH ORESON, SENIOR VICE
PRESIDENT OF HUMAN RESOURCES, AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR
SEPARATION AGREEMENT."  THE REVOCATION MUST BE PERSONALLY DELIVERED TO KEITH
ORESON OR HIS DESIGNEE, OR MAILED TO KEITH ORESON AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS SEPARATION AGREEMENT.


EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
SEPARATION AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
SEPARATION AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST RELEASEES.


The Parties knowingly and voluntarily sign this Separation Agreement as of the
date(s) set forth below:





         
      The Pantry, Inc.
 
         
By:
  /s/ Terry Marks
   
By:
  /s/ Robert B. Williams
   
      Terry Marks
     
      Robert B. Williams
   
      President and CEO
   
Date:
     7/8/11
 
Date:
   7/11/2011
               


